Citation Nr: 9901635	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of non-
VA medical care and services rendered from June 17, 1996 
through June 21, 1996, and not previously authorized by VA.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in St. Petersburg, 
Florida, which denied reimbursement for the cost of non-VA 
medical services rendered from June 13, 1996 through June 21, 
1996 and not previously authorized by VA.  In September 1996, 
VA authorized payment for a portion of this period, until 
June 17, 1996.


FINDINGS OF FACT

1.  Service connection has been in effect since July 1988 for 
common variable immuno-deficiency syndrome, evaluated as 10 
percent disabling.

2.  The veteran was admitted to Munroe Regional Medical 
Center under emergent conditions on June 13, 1996 with a 
diagnosis of pneumonia.

3.  The veteran was stable for transfer to a VA facility on 
June 16, 1996.

4.  The veteran's pneumonia was first determined to be 
related to his service-connected disability in a November 
1996 medical review.

5.  The veteran could not have been transferred to a VA 
facility on June 16, 1996 because his treatment had been 
determined at that time to be not for a service-connected 
disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at the Munroe Regional Medical Center, from June 17, 
1996, to June 21, 1996, has been met. 38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. §§ 17.120, 17.121 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was admitted to Munroe Regional Medical Center in 
Ocala, Florida, through the emergency room on June 13, 1996 
with an admitting diagnosis of pneumonia.  He had been having 
right sided chest pain on inspiration for one week.  He 
stated he had episodes of sweats but was unsure if he had a 
fever and felt mildly short of breath.  He also stated that 
he had a problem with pneumonia several times a year.  While 
in the emergency room, he was placed on two liters of oxygen 
nasal cannula.  Chest X-ray examination revealed pneumonia.  
Due to the veteran's history of IgA deficiency, quantitative 
immunoglobulins were ordered and came back very low.  The 
veteran had a follow up chest X-ray examination on June 18, 
1996 which showed right upper lobe collapse and some improved 
aeration in the right upper lung.  There was also some 
improvement in the right upper lobe prolapse with some 
improvement in aeration of the right upper lung.  Another 
physician was called in for consultation and his impression 
was that the veteran had common variable immunodeficiency and 
would be a candidate for replacement intravenous IG therapy 
or intravenous immunoglobulin therapy to be managed at the VA 
Medical Center (VAMC) in Tampa.  The veteran was discharged 
on June 21, 1996 with a final diagnosis of pneumonia.

VA was timely notified of the veteran's admission on his 
second day of hospitalization.  The hospital was advised that 
VA could not assume responsibility for payment since the 
veteran was not service-connected for pneumonia.  In July 
1996, a disallowance letter was sent to the veteran and a 
copy to the hospital.  The veteran filed a notice of 
disagreement with the disallowance in July 1996.

In November 1996, the veteran's claim was medically reviewed 
by the Chief Medical Officer at the VAMC in Bay Pines.  After 
examining prior rating decisions showing the veteran's 
service-connected disability and the veteran's medical 
records, he indicated that the veterans pneumonia was 
related to his service connected disability.  He further 
recommended that he be approved for reimbursement purposes 
until June 16, at which time the emergent condition had 
resolved and he was stable for transfer purposes.

II.  Applicable Law

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a)  That treatment was either:

(1)  for an adjudicated service-connected disability, or

(2)  for a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3)  for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability;

(b)  That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c)  That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 U.S.C.A. § 
1728 (West 1991 ); 38 C.F.R. § 17.120 (1998).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a)  Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b)  Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA. 38 C.F.R. § 17.121 
(1998).

III.  Analysis.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The veteran was clearly admitted to the Munroe Regional 
Medical Center under emergency circumstances on June 13, 
1996.  However, the question before the Board does not 
concern his emergent admission to Munroe.  The Board must 
decide if the veterans continued treatment at Munroe was 
emergent, or whether he had stabilized to a sufficient degree 
to be transferred by any means to the VA hospital.

The most probative evidence of the veteran's emergent 
condition is the November 1996 medical opinion from the Chief 
Medical Officer.  Based on this evidence, the veteran's 
emergent condition resolved on June 16, 1996 and he was 
stable for transfer purposes.  Based strictly on the 
veteran's stabilization, this would seem to preclude 
reimbursement beyond this point in time.  However, while he 
may have been stable for transfer purposes, the regulations 
clearly state that an emergency shall be deemed to have ended 
when the veteran could have been transferred from the non-
VA facility to a VA medical center for continuation of 
treatment, or could have reported to a VA medical center 
for continuation of treatment for the disability.  
38 C.F.R. § 17.120 (1998) (italics added).  Munroe Regional 
Center had been informed shortly following his admission that 
VA could not assume responsibility for payment since the 
veteran was not service-connected for pneumonia.  Therefore, 
the Board finds that he could not have been transferred to 
the VA facility at the end of his emergent condition.  VA did 
not determine that the pneumonia was medically related to his 
service-connected disability until the November 1996 review 
by the Chief Medical Officer.  It would be fundamentally 
unfair to the veteran to deny reimbursement because VA could 
not timely identify a medical relationship between his 
pneumonia and his service-connected disability prior to the 
end of his emergent condition.  Reimbursement for the 
veteran's hospitalization is therefore granted.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment rendered at Munroe 
Regional Medical Center from June 17, 1996 to June 21, 1996, 
is granted subject to regulations governing the payment of 
monetary awards.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
